ON PETITION FOR REHEARING
November 4, 1942.
130 P.2d 264.
 OPINION
In our original opinion we said that criminal intent is one of the essential elements of the crime of receiving or buying stolen goods. Petitioner contends that the legislature may lawfully provide that certain acts will constitute the criminal offense of receiving or buying stolen goods regardless of any criminal intent. He cites State v. Serritella, 89 N.J.L. 127, 97 A. 770. The statute involved in that case provided that any person who shall buy or purchase, among other things, metal pipe or junk of metallic nature, from any minor under *Page 349 
the age of sixteen years, which may have been stolen, shall be guilty of a misdemeanor. The supreme court of New Jersey held in that case that the state was not bound to prove that the defendant knew the goods were stolen. There is no such or any similar or comparable provision in amended section 10543 N.C.L. 1929.
1, 2. The rule that courts cannot encroach on the exercise by the legislature of its power to define and punish crime is subject to constitutional limitations. State v. Park, 42 Nev. 386,178 P. 389; 16 C.J.S., Constitutional Law, sections 151, subsection f, 580. Counsel has cited no authority, and we are satisfied that none can be found, holding that the legislature can lawfully make it a crime to receive or buy stolen goods without regard to guilty knowledge, criminal intent, criminal negligence, unless the statute includes special circumstances of such a nature as to make it unnecessary, under the law, to allege or prove such knowledge, intent, or negligence. The provision in the New Jersey statute above referred to relating to the buying of certain kinds of stolen goods from minors under the age of sixteen years is one example of such special circumstances.
Other points made in the petition for rehearing do not, in our opinion, require any discussion.
The petition is denied. *Page 350